Exhibit 10.12



CBS Outdoor Americas Inc.


Restricted Share Units Certificate
(With Time-Vesting)




Granted under the CBS Outdoor Americas Inc. Omnibus Stock Incentive Plan




DATE OF GRANT:     [ ]




This certifies that CBS Outdoor Americas Inc. has granted to the employee named
on the CBS Outdoor Americas Stock Plans webpage (the “Participant”) on the date
indicated above (the “Date of Grant”), the number of Restricted Share Units,
corresponding to the Company’s Common Stock, listed under the Restricted Shares
and Units Award Listing tab of the CBS Outdoor Americas Stock Plans webpage,
under the Company’s Omnibus Stock Incentive Plan, as amended from time to time,
all on the Terms and Conditions attached hereto.












______________________________
Chief Executive Officer

If there is a discrepancy between the CBS Outdoor Americas Stock Plans webpage
and the official records maintained by the office of the Senior Vice President,
Human Resources, the official records will prevail.

--------------------------------------------------------------------------------

        

CBS Outdoor Americas Inc.
Terms and Conditions to the Restricted Share Units Certificate
(With Time-Vesting)


Granted under the CBS Outdoor Americas Inc. Omnibus Stock Incentive Plan




ARTICLE I


TERMS OF RESTRICTED SHARE UNITS


Section 1.1 Grant of Restricted Share Units. CBS Outdoor Americas Inc., a
Maryland corporation (the “Company”), has awarded the Participant Restricted
Share Units (the “RSUs”) under the CBS Outdoor Americas Inc. Omnibus Stock
Incentive Plan, as amended from time to time (the “Plan”). The RSUs have been
awarded to the Participant subject to the terms and conditions contained in (A)
the certificate for the grant of RSUs attached hereto (the “Restricted Share
Units Certificate”), (B) the terms and conditions contained herein (the
Restricted Share Units Certificate and the terms and conditions, collectively,
the “Certificate”) and (C) the Plan, the terms of which are hereby incorporated
by reference (the items listed in (A), (B), and (C), collectively, the “Terms
and Conditions”). A copy of the Plan has been or will be made available to the
Participant on-line at Morgan Stanley’s website.


Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Restricted Share Units Certificate or the Plan.


Section 1.2 Terms of RSUs.


(a) General and Vesting. The RSUs shall vest in [four] [three] equal
installments on each of the first [four] [three] anniversaries of the Date of
Grant, except that any fractional RSUs resulting from this vesting schedule will
be aggregated and will vest on whichever of such vesting dates as shall be
determined by the Company in accordance with its customary procedures. Subject
to Section 1.2(d) below, in the event of the Participant’s termination of
employment for any reason, any unvested RSUs shall be forfeited to the Company.


(b) Settlement. Within ten (10) business days after the date each installment of
the RSUs vests, that installment of the vested RSUs shall be settled in shares
of Common Stock, which may be evidenced in such manner as the Committee in its
discretion shall deem appropriate, including, without limitation, book-entry
registration; provided, however, that such shares shall bear such legends as the
Committee, in its discretion, may determine to be necessary or advisable in
order to comply with the applicable federal or state securities laws. (The
Company currently does not issue share certificates for the Common Stock.) The
Company will settle vested RSUs by delivering the corresponding number of shares
of Common Stock (less any shares withheld to satisfy Tax-Related Items) to the
Participant’s equity compensation account maintained with Morgan Stanley (or its
successor as service provider to the Company’s equity compensation plans).
Following settlement, the Participant may direct Morgan Stanley (or its
successor) to sell some or all of such shares, may leave such shares in such
equity compensation account or may transfer them to an account that the

2
    

--------------------------------------------------------------------------------

        

Participant maintains with a bank or broker by following the instructions made
available to the Participant by the Company.


(c)    Dividend Equivalents. Dividend Equivalents shall accrue on the RSUs until
the RSUs are vested and settled. Dividend Equivalents will be subject to the
same vesting and forfeiture conditions as the underlying RSUs on which the
Dividend Equivalents were accrued. The Company shall maintain a bookkeeping
record that credits the dollar amount of the Dividend Equivalents to the
Participant’s account on the date that it pays such regular cash dividends on
shares of Common Stock. At the time when the RSUs underlying Dividend
Equivalents vests, accrued Dividend Equivalents that have been credited to the
Participant’s account with respect to such corresponding RSUs shall be settled
in shares of Common Stock (reduced by amounts necessary to satisfy Tax-Related
Items) determined by dividing (i) the aggregate amount credited in respect of
such Dividend Equivalents by (ii) the Fair Market Value of a share of the Common
Stock on the vest date in a manner consistent with Section 1.2(b); provided,
however, that if a dividend payment date occurs between the time during which
RSUs have vested but not yet been settled, the Dividend Equivalents payable with
respect to such vested RSUs shall be paid in cash (reduced by amounts necessary
to satisfy Tax-Related Items) as soon as practicable following the dividend
payment date, but in no event later than March 15th of the calendar year
following the calendar year in which the RSUs vest. Any fractional shares shall
be paid in cash (reduced by amounts necessary to satisfy Tax-Related Items).
Accrued Dividend Equivalents that have been credited to the Participant’s
account will not be paid with respect to any RSUs that do not vest and are
cancelled. Dividend Equivalents will not be credited with any interest or other
return between the date they accrue and the date they are paid to the
Participant.


(d)
Termination of Employment.



(i)    If, at the time of his or her termination of employment, the Participant
is a party to an employment agreement with the Company or one of its
Subsidiaries that contains provisions different from those set forth in Section
1.2(d)(ii) below, then such different provisions will control so long as they
are in effect and applicable to the Participant at the time of his or her
termination of employment. In the event that any such provision would cause the
RSUs to be subject to the requirements of Section 409A, the settlement of the
RSUs shall also comply with Section 3.5 hereof.


(ii)    Otherwise, in the event that the Participant’s employment with the
Company and its Subsidiaries terminates: (i) due to the Participant’s death or
Permanent Disability before the RSUs have vested in accordance with Section
1.2(a) hereof, then the unvested RSUs (and all unvested Dividend Equivalents
accrued thereon) shall immediately vest and be settled in accordance with
Section 1.2(b) hereof; or (ii) for any reason other than due to the
Participant’s death or Permanent Disability, then, unless the Committee
determines otherwise, the Participant shall forfeit all unvested RSUs (and all
unvested Dividend Equivalents accrued thereon) as of the date of such
termination of employment. A “termination of employment” occurs, for purposes of
the RSUs, when a Participant is no longer an employee of the Company or any of
its Subsidiaries for any reason, including, without

3
    

--------------------------------------------------------------------------------

        

limitation, a reduction in force, a sale or divestiture or shut-down of the
business for which the Participant works, the Participant’s voluntary
resignation, the Participant’s termination with or without cause or the
Participant’s retirement, death or Permanent Disability. Also, unless the
Committee determines otherwise, the employment of a Participant who works for a
Subsidiary shall terminate, for purposes of the RSUs, on the date on which the
Participant’s employing company ceases to be a Subsidiary.


ARTICLE II


EFFECT OF CERTAIN CORPORATE CHANGES


Notwithstanding anything to the contrary herein, the RSUs shall be subject to
the adjustment provisions set forth in Article VIII of the Plan.




ARTICLE III


MISCELLANEOUS


Section 3.1 No Rights to Grants or Continued Employment. Neither the Terms and
Conditions nor any action taken in accordance with such documents shall confer
upon the Participant any right to be employed by or to continue in the
employment of the Company or any Subsidiary, or to receive any future awards
under the Plan or any other plan of the Company or any Subsidiary or interfere
with or limit the right of the Company or any Subsidiary to modify the terms of
or terminate the Participant’s employment at any time for any reason.


Section 3.2 Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any RSUs that vest and from any payment (including
payment of accrued dividends) made with respect to the RSUs or otherwise under
the Plan to the Participant or a Participant’s estate or any permitted
transferee, an amount sufficient to satisfy any Tax-Related Items. The Company
expects that, in order to satisfy such Tax-Related Items, it will (i) in
connection with the vesting of any RSUs, retain a portion of such shares, and
(ii) in connection with the payment any accrued dividends, retain a portion of
the shares of Common Stock that would otherwise be paid. As a condition to
receiving this grant of RSUs, the Participant has agreed to the foregoing
actions to satisfy such Tax-Related Items. Notwithstanding the foregoing, the
Company may, in its discretion and subject to such conditions as it may
determine, require or permit the Participant to satisfy such Tax-Related Items
through some other means (including without limitation by payment of a cash
amount equal to the amount of such Tax-Related Items or by delivery of Common
Stock already owned by the Participant having a Fair Market Value equal to the
amount of such Tax-Related Items).


Section 3.3 Stockholder Rights; Unsecured Creditor Status. The grant of RSUs
shall not entitle the Participant or a Participant’s estate, any permitted
transferee or beneficiary to any rights of a holder of shares of Common Stock,
prior to the time that the Participant, the Participant’s estate, any permitted
transferee or beneficiary is registered on the books and records of the Company
as

4
    

--------------------------------------------------------------------------------

        

a stockholder with respect to the shares of Common Stock underlying the RSUs
(or, where the shares are permitted to be held in “street” name by a broker
designated by the Participant or the Participant’s estate, permitted transferee
or beneficiary, until such broker has been so registered). Except as set forth
above under Section 1.2(c) and unless otherwise determined by the Committee in
its discretion, no adjustment shall be made for dividends or distributions or
other rights in respect of any shares of Common Stock for which the record date
is prior to the date on which the Participant, a Participant’s estate, any
permitted transferee or beneficiary (or broker for any of the following, if
applicable) shall become the registered or beneficial holder of such shares of
Common Stock. RSUs constitute unsecured and unfunded obligations of the Company.
As a holder of RSUs, the Participant shall have only the rights of a general
unsecured creditor of the Company.


Section 3.4 No Restriction on Right of Company to Effect Corporate Changes. The
Terms and Conditions shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.


Section 3.5 Section 409A. The intent of the Company is that payments and
distributions under these Terms and Conditions comply with Section 409A and,
accordingly, to the maximum extent permitted, these Terms and Conditions shall
be interpreted to be in compliance therewith. Notwithstanding anything herein to
the contrary, if the Participant is deemed on the date of his or her “separation
from service” (as determined by the Company pursuant to Section 409A) to be one
of the Company’s “specified employees” (as determined by the Company pursuant to
Section 409A), then any portion of any of the Participant’s RSUs that
constitutes deferred compensation within the meaning of Section 409A and is
payable or distributable upon the Participant’s separation from service shall
not be made or provided prior to the earlier of (i) the six-month anniversary of
the date of the Participant’s separation from service or (ii) the date of
Participant’s death (the “Delay Period”). All payments and distributions delayed
pursuant to this Section 4.5 shall be paid or distributed to the Participant
within 30 days following the end of the Delay Period, subject to the
satisfaction of Tax-Related Items, and any remaining payments and distributions
due thereafter under these Terms and Conditions shall be paid or distributed in
accordance with the dates specified for them herein. In no event shall the
Company or any of its Subsidiaries be liable for any tax, interest or penalties
that may be imposed on the Participant with respect to Section 409A.


Section 3.6 Interpretation. In the event of any conflict between the provisions
of the Certificate (including the definitions set forth herein) and those of the
Plan, the provisions of the Plan will control.


Section 3.7 Breach of Covenants. In the event that (i) the Participant is party
to an employment agreement or other agreement with the Company or one of its
Subsidiaries containing restrictive covenants relating to non-competition, no
solicitation of employees, confidential information or proprietary property, and
(ii) the Committee makes a good faith determination at

5
    

--------------------------------------------------------------------------------

        

any time that the Participant has committed a material breach of any of such
restrictive covenants during the one year period after termination of the
Participant’s employment with the Company or a Subsidiary (regardless of the
circumstances of the Participant’s termination of employment), then (x) the
Participant will be required to return to the Company all shares of Common Stock
received by him or her as a result of the vesting of the RSUs during the one
year period prior to such breach and the cash payment of related accrued
dividends; provided, however, to the extent that any such shares of Common Stock
were sold by the Participant, the Participant shall remit to the Company any
proceeds realized on the sale of such shares of Common Stock, whether such sale
occurred during the one year period prior to such breach or any time after such
breach occurs, and (y) notwithstanding any provision of the Certificate or any
other agreement between the Company and the Participant, including any agreement
referenced in Section 1.2(d) hereof, under no circumstances will any unvested
RSUs vest following the Committee’s determination that Participant has committed
a material breach.


Section 3.8 Entire Agreement. Except to the extent provided in an employment
agreement which is approved by the Committee or which is executed by an elected
officer of the Company, or, prior to the IPO, CBS Corporation, at the level of
Executive Vice President or above, or the Company’s Senior Vice President, Human
Resources or above, the Terms and Conditions constitute the entire understanding
and agreement between the Company and the Participant with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the Company and the Participant with respect hereto. The express terms
of the Terms and Conditions control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof.


Section 3.9 Governmental Regulations. The RSUs shall be subject to all
applicable rules and regulations of governmental or other authorities.


Section 3.10 Headings. The headings of articles and sections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Terms and Conditions.


Section 3.11 Electronic Delivery. The Company may, in its sole discretion,
deliver any documents, including, without limitation, the Terms and Conditions,
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


Section 3.12 Severability. The provisions of the Certificate are severable, and,
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions nevertheless shall
be binding and enforceable.
    
Section 3.13 Governing Law. The Terms and Conditions and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Maryland. For purposes of litigating any dispute that arises under this RSU
grant or these Terms and Conditions, the parties hereby submit and consent to
the jurisdiction of the State of New York, agree that such litigation

6
    

--------------------------------------------------------------------------------

        

shall be conducted in the courts of New York, New York, or the federal courts
for the United States for the Southern District of New York, where this grant is
made and/or to be performed.
    
*****************


The Participant will be deemed to have agreed to these Terms and Conditions,
unless he or she provides the Company with a written notice of rejection within
30 days of receipt of these Terms and Conditions. Any such notice may be
addressed to the Company at the following email address:
CBSOutdoorStockAdministrator@cbsoutdoor.com.

7
    